The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:
The drawings are objected to because:
FIG 1A/1B should be labeled as prior art or conventional, as it does not represent the present invention. MPEP 608.02(g)
  In regard to pages 1-3 and 7 of the drawings, all “views of the drawing must be grouped together and arranged on the sheet(s) without wasting space, preferably in an upright position, clearly separated from one another,  . . . Views must not be connected by projection lines and must not contain center lines.” 37 CFR 1.84(h)
For showing the operation and structure of the claimed device, it would be helpful if FIG 2A/2B were to show the springs using proper drawing symbols per MPEP 608.02(X), as these figures will likely be placed on the face of the patent.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 31 and 32 are objected to because, although it is understood that they refer to manufacturing the connector (based on dependency from claim 18), as stated they could be interpreted as only encompassing the manufacture of the conductive pin (which would be improper based on the dependency).  Although other possibilities are available, a possible solution would be to change lines 1-2 of claim 31 to:
A method of manufacturing the connector of claim 18,
wherein forming the conductive pin comprises:

Claims 18-37 are allowable because the prior art fails to show or teach the claimed connector comprising a pin, first and second return springs, and a coupling device arranged as in independent claims 18, 36 and 37.
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner’s supervisor, Renee Luebke, whose telephone number is (571) 272-2009.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/renee s luebke/Supervisory Patent Examiner
Art Unit 2833